      Case 4:21-cv-00924 Document 1 Filed on 03/22/21 in TXSD Page 1 of 4




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BEATRICE CONTRERAS a/n/f S.C.                   §              CIVIL ACTION
     Plaintiffs                                 §
                                                §
VS.                                             §              NO. 4:21-cv-924
                                                §
WALMART STORES TEXAS, L.L.C.                    §
    Defendant                                   §              JURY

                                   NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT:

       Defendant WALMART STORES TEXAS, LLC, pursuant to 28 U.S.C. §§ 1332, 1441

and 1446 et seq., provides notice of removal of this action styled Beatrice Contreras a/n/f S.C.

vs. Walmart Stores Texas, LLC; Cause No. 1164212, currently pending in the County Court at

Law No. 2 of Harris County, Texas, and in support thereof, respectfully shows this Court as

follows:

       1.      Plaintiff, Beatrice Contreras a/n/f of S.C., filed her Original Petition on January

22, 2021, claiming damages due to a piece of metal which allegedly pierced S.C.’s left ankle.

Plaintiff served Defendant with the citation on February 22, 2021; therefore, this notice is timely

under 28 U.S.C. § 1446(b).

       2.      Pursuant to 28 U.S.C. §1446 and the Local Rules of the United States District

Court for the Southern District of Texas, attached are the following:

       a.      All executed process in the case (Exhibit A);

       b.      Pleadings asserting causes of action and all answers to such pleadings (Exhibit B);

       c.      All orders signed by the state judge (Exhibit C);

       d.      An index of matters being filed (Exhibit D);

       e.      The docket sheet (Exhibit E);

                                                                                                 1
         Case 4:21-cv-00924 Document 1 Filed on 03/22/21 in TXSD Page 2 of 4




         f.    A list of all counsel of record, including addresses, telephone numbers, and

               parties represented (Exhibit F).

These documents represent all that are presently available as required.

         3.    The District Courts of the United States have original jurisdiction over this action

by reason of diversity of citizenship between the parties. 28 U.S.C. §1332. Plaintiff’s Original

Petition states that Plaintiff resides in Harris County, Texas. Defendant, WALMART STORES

TEXAS, LLC, is a corporation incorporated under the laws of the State of Delaware with it is

principle place of business in Bentonville, Arkansas, and thus is a citizen of the States of

Delaware and Arkansas. Walmart Stores Texas, LLC is not now, nor was it at the time this

action was commenced, a citizen of the State of Texas. Walmart, Inc., the parent company of

Walmart Texas Stores, LLC, is incorporated in Delaware, with its principle place of business in

Bentonville, Arkansas.    The sole member of Walmart Stores Texas, LLC, is Walmart Real

Estate Business Trust, a Delaware business trust with its principal place of business in Arkansas.

The sole unit holder of Walmart Real Estate Business Trust is Walmart Property Co., a Delaware

company with its principal place of business in Arkansas, which is a wholly owned subsidiary of

Walmart Stores East, LP. Walmart Stores East, LP. is a Delaware limited partnership with its

principal place of business in Arkansas, of which WSE Management, LLC is the general partner,

and WSE Investment, LLC, is the limited partner. WSE Management, LLC and WSE

Investment, LLC are both Delaware limited liability companies with their principal places of

business in Arkansas. The sole member of WSE Management, LLC, and WSE Investment, LLC,

is Walmart Stores East, LLC (f/k/a Walmart Stores East, Inc.), a Delaware limited liability

company with its principal place of business in Arkansas, whose parent company is Walmart,

Inc.

         4.    Plaintiff’s Original Petition in the state court seeks damages over $250,000, and

thus the alleged amount in controversy exceeds the sum of $75,000.00, exclusive of interests and

costs.




                                                  2
      Case 4:21-cv-00924 Document 1 Filed on 03/22/21 in TXSD Page 3 of 4




       5.      Removal of this cause of action is proper under 28 U.S.C. §1441. It is a civil

action brought in state court and the District Courts of the United States have original

jurisdiction over this action under 28 U.S.C. §1332, since the Plaintiff and the Defendant are

diverse in citizenship.

       6.      As required by 28 U.S.C. §1441, the County Court at Law No. 2 of Harris

County, Texas, falls within the geographical purview of this Court, and thus, venue is proper in

the United Stated District Court of the Southern District of Texas, Houston Division.

       7.      Written notice of the filing of this Notice of Removal is being promptly given to

Plaintiffs and a notice of Filing of Notice of Removal is promptly being filed with the County

Court at Law No. 2 in Harris County, Texas, as required by 28 U.S.C. §1446(d).

       WHEREFORE, PREMISES CONSIDERED, Defendant, WALMART STORES TEXAS,

LLC, prays that the state action now pending in County Court at Law No. 2 in Harris County,

Texas, be removed to this Court, and for any further relief to which Defendant is justly entitled.

                                              Respectfully submitted,

                                              MEHAFFY WEBER, P.C.

                                              /s/ Karen L. Spivey
                                              KAREN L. SPIVEY
                                              KarenSpivey@mehaffyweber.com
                                              State Bar No. 18955100
                                              ATTORNEY IN CHARGE FOR DEFENDANT,
                                              WALMART STORES TEXAS, LLC
                                              GORDON R. PATE
                                              GordonPate@mehaffyweber.com
                                              State Bar No. 15563000
                                              P.O. Box 16
                                              Beaumont, TX 77704-0016
                                              2615 Calder Avenue, Suite 800
                                              Beaumont, TX 77702
                                              Ph:     409-835-5011
                                              Fx:     409-835-5177




                                                 3
      Case 4:21-cv-00924 Document 1 Filed on 03/22/21 in TXSD Page 4 of 4




                                 CERTIFICATE OF SERVICE

       In addition to e-filing, this is to certify that a true and correct copy of the above and
foregoing instrument has been forwarded by certified mail, return to receipt requested, to all
counsel of record on this the 22nd day of March, 2021, pursuant to the Rules of Civil Procedure.
Mr. Alan Kolodny
SBN: 24056882
akolodny@fko-law.com
Mr. Rashon Murrill
SBN: 24110622
rmurrill@fko-law.com
KOLODNY LAW FIRM, PLLC
1011 Augusta Dr., Suite 111
Houston TX 77057
Ph:     713-532-4474
Fx: 713-785-0597

                                             /s/ Karen L. Spivey
                                             KAREN L. SPIVEY




                                                4
